Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on October 14, 2019.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/445,315.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 1-17 of U.S. Patent No. 10/445,315 (hereinafter, "Patent"), contains every element of claim 1-20 of the instant application (hereinafter, "Instant Applicant") and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 

Claim1-20 should have been rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10/445,315.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 





16/601,187
10/445,315


prior to receiving an initial search query from the user, communicating for presentation a plurality of scope options from which the user can select, wherein the plurality of scope options enable the user to select from web- based searches and local searches; 



receiving a selection from the user of one of the plurality of scope options; 







prior to receiving the initial search query from the user, communicating for presentation the at least one suggested search result on a display of the computing device.




receiving a second selection by the user of a second of the plurality of scope options;

 generating a second set of one or more search results based on the received second selection by the user of the second of the plurality of scope options;

 and communicating for presentation the second set of the one or more suggested search results that are based on the received second selection of the second of the plurality of scope options.



receiving a selection from the user of one of the plurality of scope options;  




generating at least one suggested search result to present to the user;  



prior to receiving the initial search query from the user, communicating for 
presentation the at least one suggested search result on a display of the 
computing device;  




receiving a second selection by the user of a second of the plurality of scope options; 

generating a second set of one or more search results based on the received second selection by the user of the second of the plurality of scope options; 

and communicating for presentation the second set of the one or more suggested search results that are based on the received second selection of the second of the plurality of scope options.








Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanov et al (U.S. Pub. No. 2011/0040777). 

With respect to claims 1, 11 and 14, STEFANOV et al teaches 
prior to receiving an initial search query from the user, communicating for presentation a plurality of scope options from which the user can select, wherein the plurality of scope options enable the user to select from web- based searches and local searches ([0026]  a user may intend to input the word "example" into a search term entry area.the computing device 105 transmits a first request for a search suggestion after the user has typed "exa" into the search term entry area (where "exa" is, in this example, a first search query), [0015] FIGS. 4 and 5 show embodiments of search suggestions being displayed below the search term entry area in the browser); 
receiving a selection from the user of one of the plurality of scope options (FIG. 7), the search suggestion corresponds to a search results web page.  As used herein, a search results web page is a web page that provides search results (e.g., a listing of 
prior to receiving the initial search query from the user, communicating for presentation the at least one suggested search result on a display of the computing device (FIG. 7), the search suggestion corresponds to a search results web page).


With respect to claim 2, STEFANOV et al teaches removing from display the plurality of scope options subsequent to the communication of the at least one suggested search result ([0029] The web page component 150 is any web page asset identified as part of or associated with a search results web page).



 With respect to claim 5, STEFANOV et al teaches suggested search result is of a type consistent with the selected one of the plurality of scope options ([0006] the web page component includes a selected web page asset identified as part of the search results web page).

 With respect to claims 6, 12 and 18, STEFANOV et al teaches applications option, a settings option, a files options, or a web option ([0006] the web page component includes a selected web page asset identified as part of the search results web page).

 
With respect to claims 7 and 19, STEFANOV et al teaches receiving the initial search query from the user in a search box ([0015] FIGS. 4 and 5 show embodiments of search suggestions being displayed below the search term entry area in the browser).

With respect to claims 8 and 20, STEFANOV et al teaches initial search query is received after the selection is received of the one of the plurality of scope options 

With respect to claim 9, STEFANOV et al teaches communicating for presentation one or more generic search results (FIG. 7), the search suggestion corresponds to a search results web page).

With respect to claim 10, STEFANOV et al teaches generic search results relate to the user's recent activity or popular searches (FIG. 7), the search suggestion corresponds to a search results web page).

 	With respect to claim 15, STEFANOV et al teaches receiving the at least the portion of the initial search query in the search box; and generating one or more suggested search results that are filtered according to the received selection of the one of the plurality of scope options (FIG. 7), the search suggestion corresponds to a search results web page).

With respect to claim 16, STEFANOV et al teaches generating one or more generic search results to provide to the user prior to the user has selected the one of the plurality of scope options, wherein the one or more generic search results relate to one or more of the user's recent activity or popular searches (FIG. 7), the search suggestion corresponds to a search results web page).

Allowable Subject Matter

Claims 4, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163